Citation Nr: 9932485	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-52 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and S.P.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel 


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This appeal arises from a rating decision in April 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan Puerto Rico, which denied service connection for 
PTSD.

The veteran, his spouse, and S. P. testified at a hearing at 
the RO in February 1998.  A transcript of that hearing is in 
the claims folder.


FINDING OF FACT

The veteran has a diagnosis of PTSD related to claimed 
stressors during his military duties in Vietnam. 


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. §  5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  The Board finds that this claim is "well grounded" 
within the meaning of 38 U.S.C.A. §  5107(a).  A well-
grounded service connection claim for PTSD has been submitted 
when there is " (1) medical evidence of a current (PTSD) 
disability; (2) lay evidence presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability. '' Cohen v, Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).

These requirements are satisfied in this case by a diagnosis 
of PTSD based on a diagnosis of PTSD in May 1993 based on 
reported Vietnam experiences during group sessions and 
stressors statements, with a copy of his miliary personal 
record, received in January and June 1995.  The Board is 
aware that a VA Board examination in January 1995 did not 
diagnose PTSD, but 38 C.F.R. §  3.304(f) (1999) no longer 
requires that there be a clear diagnosis. 


ORDER

The veteran having presented a well-grounded claim, the 
appeal is granted to this extent.


REMAND

The veteran served in Vietnam from August 1966 to September 
1967 as a rifleman and fire team leader with Co. H, 2nd Bn, 
3rd Marine Division.  The Board notes that the stressor 
statement received in January 1995 gave details concerning 
several specific stressors including the names of a 
Lieutenant Houlhand and a good friend of the veteran named 
Vivens who were killed in action.  He also reported marines 
named West and Soulberg were involved with him in action 
under intense fire.  In the stressor statement received in 
June 1995, he reported action in the Quan Tri and Cam Tho 
areas.  The personnel records disclose participation in 
numerous combat operations.  

The Board notes that the RO did not attempt to verify the 
stressors reported by the veteran, indicating in the April 
1996 rating action that during the course of the VA Board 
examination the veteran was not able to make mention of any 
specific stressors which were effecting his behavior.  
However, the incidents and military operations of reported by 
the veteran in the above stressor statements appear 
potentially capable of verification through operational 
reports.  In view of these circumstances, the Board finds 
that an attempt to verify the veteran's reported stressors 
should be made in this well-grounded claim.

Accordingly, the veteran's claim is REMANDED  to the RO for 
completion of the following actions:


1.  The RO should forward copies of the 
veteran's stressor statements, together 
with any portions of his service record 
which are associated with the claims 
file, including the combat history, and a 
copy of this REMAND, to the United States 
Marine Corps Historical Center, Attn: 
Archives Section, Building 58, Washington 
Navy Yard, Washington, DC 20374-0580, and 
attempt to verify the veteran's claimed 
stressors related to service in Vietnam.  
The Historical Center's review is 
specifically requested to include a 
search for any situation or operational 
reports pertaining to any incidents or 
operations described by the veteran, 
including the claimed deaths of 
Lieutenant Houlhand and the marine named 
Vivens.  The Historical Center should 
also be requested to attempt to obtain 
the enlisted performance evaluation 
reports for the veteran for the period(s) 
of time relevant to his deployment to 
Vietnam, to attempt to confirm his 
description of the duties he performed.  
Any information obtained should be 
associated with the claims folder.

2.  Thereafter, if and only if the 
Historical Center verifies a claimed 
stressor, the RO should schedule the 
veteran for a VA psychiatric examination.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences including the 
possible denial of his claim. 38 C.F.R. § 
3.655; Connolly v. Derwinski, 1 Vet. App. 
566 (1991). Regarding the claim for PTSD, 
the RO must provide for the examiners the 
summary of the stressor or stressors 
described above, and the examiners must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms. The 
examiners should also be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is appropriate the 
examiners must comment upon the link 
between the current symptomatology and 
one or more of the in- service stressors 
that the RO found to be established.  The 
report of the examiner should include the 
complete rationale for all opinions 
expressed. 

3.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record, 
and may undertake any additional 
development deemed advisable.  
Thereafter, if any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Following the above development and the 
issuance of a supplemental statement of 
the case, the appeal should be returned 
to the Board if in order.  The purpose of 
this REMAND is to provide fair process 
and obtain additional evidentiary 
development, and the Board does not 
intimate any opinion at this time as to 
the ultimate outcome of the case, either 
favorable or unfavorable, apart from its 
determination that the claim is well 
grounded.  No action is required of the 
veteran unless he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







